SUPPLEMENT DATED MARCH 17, 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2010 This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. MANAGEMENT In the table on page 33, in the seventh row (William C. Kimball), in the sixth column, delete "none" and substitute "Casey's General Stores, Inc." Investment Advisory and Other Services Effective April 1, 2010, add the following to the management fee schedules for the following Funds, as they appear on page 102: Next Over $1 Billion $3 Billion Disciplined LargeCap Blend Fund 0.54% 0.53% LargeCap Growth Fund I 0.69% 0.68% LargeCap Growth Fund II 0.89% 0.88% Preferred Securities Fund 0.69% 0.68% Multiple Class Structure On page 117, under the heading,  Service Agreement (R-1, R-2, R-3, R-4, and R-5 Classes only) , delete the first sentence in the second paragraph (it begins with As compensation) and substitute the following: As compensation for these services, the Fund will pay Principal service fees equal to 0.25% of the average daily net assets attributable to each of the R-1, R-2, R-3, R-4 and R-5 Classes. On page 117, under the heading,  Administrative Service Agreement (R-1, R-2, R-3, R-4, and R-5 Classes only) , delete the first sentence in the second paragraph (it begins with As compensation) and substitute the following: As compensation for these services, the Fund will pay Principal service fees equal to 0.28% of the average daily net assets attributable to the R-1 Class, 0.20% of the average daily net assets of the R-2 Class, 0.07% of the average daily net assets of the R-3 Class, 0.03% of the average daily net assets of the R-4 Class and 0.01% of the average daily net assets of the R-5 Class. PORTFOLIO MANAGER DISCLOSURE Delete the Other Accounts Table at the top of page 196 and substitute the following: Number of Total Assets of the Accounts that Accounts that Total Total Assets Base the Advisory Base the Number of In the Fee on Advisory Fee Accounts Accounts Performance on Performance Ann H. Benjamin: High Yield Fund I Registered investment companies 4 $874.9 million 0 $0 Other pooled investment vehicles 2 $827.5 million 0 $0 Other accounts 23 $4.9 billion 1 $149 million Thomas P. O'Reilly: High Yield Fund I Registered investment companies 4 $874.9 million 0 $0 Other pooled investment vehicles 2 $827.5 million 0 $0 Other accounts 23 $4.9 billion 1 $149 million
